99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Shelby HARRIS, Appellant,v.Kelly LOCK, Superintendent of CMCC;  Cain, COIII;  WilliamBarber, COI;  Greg Mullarkey, COI;  Chambers, COI;  CharlesJohnson, also known as Chuck Johnson, COI;  Pritchard,Supervisor at CMCC, Appellees.
No. 95-4057.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 22, 1996Filed:  October 31, 1996

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Shelby Harris, a Missouri prisoner, appeals from the District Court's1 grant of summary judgment to defendant prison officials in his 42 U.S.C. § 1983 action.  Having reviewed the record and the parties' briefs, we conclude the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri